DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. A new claim objection is necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claim 21 is objected to because of the following informalities: Please amend claim 21, line 2 to recite “[[the]]an outside of the gas generator”. Although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: “an adjusting device for adjusting an output voltage or the first electrical current of the high electrical current output device”, in claim 13, and “a recorder configured for recording operation times of the gas generator and using duration of the gas generator”, of instant claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 13, 16, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0206586 A1) in view of Gootblatt (US 2012/0186991 A1), and further in view of Cinquin (US 5,865,171 A) and Chou et al. (US 2004/0038096 A1). Evidentiary support provided for claim 13 by Ivanov (US 2016/0115604 A1). 
Regarding claims 13 and 25, Lin discloses a gas generator (an apparatus that can supply oxyhydrogen gas [abstract]), comprising: 
a water tank for containing water (electrolysis chamber 31 for containing water [Para. 0015; Fig. 2]);
an electrolysis device, disposed in the water tank, for accommodating electrolyzed water and electrolyzing the electrolyzed water to generate combination gas including hydrogen and oxygen (electrolysis device 3 that includes a plurality of positive electrodes and negative electrode plates stored in the electrolysis chamber 31 “water tank” that electrolytically convers water stored 
a gas mixing chamber, 
a power supply, comprising a power input device, a low electrical current output device generating a second electrical current, a high electrical current output device generating a first electrical current for the electrolysis device, an adjusting device configured for adjusting an output voltage or the first electrical current of the high electrical current output device, wherein the first electrical current is larger than the second electrical current (the power supply is inherently disclosed as the power supply device comprises a power input device (i.e., an electrical plug) that supplies the power input (not shown), and further includes a voltage controller 34 “high electrical current output device”, power controller 58 “low electrical current output device”, a flow regulating interface 53 “adjusting device” for adjusting the voltage controller 34 for adjusting the output voltage or the electrical current [Paras. 0018-0020; Figs. 2-3; Note: voltage and current are 
wherein an inside space of the gas generator is divided into a first part and a second part, the electrolysis device, the water tank, and the gas mixing chamber are configured in the first part of the inside space and the power supply is configured in the second part of the inside space, wherein the first part is different from the second part (the “first part” and “second part” are arbitrary sections of the device by broadest reasonable interpretation. A “box” can be drawn to include the electrolysis cell 3, chamber 31 and filter 4 as a “first part” 
Lin discloses wherein the filter device 4 “gas mixing chamber” where the oxygen/hydrogen gas are mixed is horizontally located with respect to the electrolysis chamber 31 “water tank” and thus fails to explicitly disclose wherein the gas mixing chamber is “vertically spaced from the water tank”, of instant claim 13, and “wherein the gas mixing chamber is configured above the water tank” of instant claim 25. 
Gootblatt teaches an electrolysis cell for generating a combination hydrogen/oxygen gas [abstract] wherein the gases generated via electrolysis by the plurality of cells in the stack flow into a gas mixing chamber (HHO Gas Manifold) whereby the common gas manifold is vertically disposed above the electrolysis cell that comprises the water electrolyte wherein the gas manifold is vertically spaced apart from the electrolysis device (the housing/water tank separates the actual electrolysis cell from the gas manifold) [Para. 0013; Fig. 2]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have relocated the filter device (“gas mixing chamber”) to a position above the water/electrolysis tank because such relocation would have the obvious and predictable benefit of allowing the gas to flow upward into the gas mixing chamber to combine and mix rather than having to flow horizontally and because it has been held that rearranging parts of an invention involves 
Lin is silent on an additional vaporized gas being present and thus fails to teach the gas mixing chamber “generating vaporized gas mixed with the combination gas including hydrogen and oxygen” to form the healthy gas. 
Cinquin discloses an air/gas delivery system for providing air/gas to a patient [abstract] wherein the gas delivery system includes a nebulizer 1 that comprises a cylindrical tank 6 that generates an atomized gas/mist 35 that comprises an atomized liquid/drug 15 wherein the gas source 21 is mixed with the atomized gas 35 to generate a healthy gas that is provided to be inhaled by a user [Col. 1:5-10; Col. 2:44-61; Col. 4:11-14; Fig. 1]. Cinquin further discloses that incorporating the nebulizer in line with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin that serves the purpose of providing healthy gas to a patient [Para. 0002] to further include an atomized gas generator system within the filter device because Cinquin discloses that incorporating the atomized gas generator system would provide the obvious and predictable benefit of enabling medicine/drugs to be provided via mist to a patient, particularly for treatment of their respiratory passages [Col. 1:5-11]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (e.g., gas nebulizer in a patient gas delivery system) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (e.g., enabling the delivery of a medicine/drug via mist along with oxyhydrogen gas to a patient) (MPEP 2143(A)). 
Lin is silent on the device including a backfire device and thus fails to teach “a backfire device coupled to the gas mixing chamber for avoiding the backfire”. 
Chou discloses a mixed hydrogen-oxygen fuel generator system that uses an electrolytic solution to generate gaseous hydrogen-oxygen fuel through the electrolysis of water [abstract] wherein the device includes a backfire prevention system 103 that is connected to the gas outlet of the electrolytic chamber 102 [Para. 0071] wherein the backfire prevention system protects the system function through the prevention of a backfire resulting from improper operational situations [Para. 0090]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lin to have included a backfire prevention system that is connected to the electrolysis tank of Lin (i.e., anywhere that could experience a backfire), because Chou discloses that incorporating a backfire prevention system that is connected to the gas outlet of the electrolytic chamber protects the system function through the prevention of a backfire resulting from improper operational situations [Para. 0090]. Regarding the location of the backfire prevention device, it would have been obvious to have located the backfire prevention device anywhere downstream of the electrolysis cell. The purpose of the backfire prevention device as taught by Chou is to “prevent a backfire resulting from improper operational situations” [Para. 0090]. Any location downstream of the electrolysis cell in Lin where oxygen and hydrogen gas are mixed would be prone to backfire and thus locating the backfire prevention device anywhere downstream of the electrolysis cell (where the oxyhydrogen is generated) would provide the benefits disclosed by Chou. 
Regarding claim 16, Lin further discloses wherein the adjusting device is coupled to a knob or a touch device of the gas generator (the flow regulating interface 53 has a knob as shown in Fig. 2 that allows for the control of the voltage magnitude [Para. 0020; Figs. 2-3]).
Regarding claim 19, the limitations “wherein the value of the first electric current is in the range from 10 times to 40 times of the value of the second electrical current” is an intended use limitation that fails to further limit the structure of the gas generator. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A . 


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gootblatt , Cinquin and Chou, as applied to claim 13 above, and further in view of Gordon et al. (US 2016/0244889 A1). 
Regarding claims 14-15, Lin discloses the limitations of claim 13 as outlined previously. Lin further discloses wherein the high electrical current output device comprises a first output terminal and a second output terminal (voltage controller 34 connects to the positive plates/terminal 32 and negative plates/terminals 33 [Para. 0015; Figs. 2-3]).
Modified Lin is silent on a recorder and thus fails to expressly teach “the power supply further comprises a recorder configured for recording operation times of the gas generator and using duration of the gas generator”.
Gordon discloses an electrolysis cell [abstract] wherein the device includes a control subsystem with a data recorder wherein the control system monitors the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin that expressly teaches the ability to shut down the electrolysis cell in response to signals from the level detectors [Para. 0021] to further include a control subsystem with a data recorder because Gordon teaches that such subsystem enables the entire operation of the system to be maintained and monitored in association with desired operational parameters and enables an archival record of the state of the system as a function of the time [Paras. 0063, 0065, 0067, 0080]. Note: the limitation “for recording the times of the gas generator to be started and the using duration” is a statement of intended use that further limits the function/use of the device but does not further limit the structure of the device itself. Apparatus claims cover what a device is, not what a device does
Furthermore, the limitations “to be controlled to change the polarity by the recorder”, of instant claim 14, and wherein the recorder “is configured to change the polarity of the first output terminal and the second output terminal according to whether the operation times of the gas generator or the using duration of the gas generator is larger than a predetermined value”, of instant claim 15, are statements of intended use that do not further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the device of Lin, as modified by Gordon above, is configured “to be controlled to change the polarity by the recorder” as the electrolysis cells is configured to be shut down by the control system/recorder and thus would result in a change in the polarity (i.e., changes from an applied potential bias/polarity to no potential bias/polarity). It is further noted, regarding instant claim 15, that the limitation wherein the polarity is changed “according to whether the operation times of the gas generator or the using duration of the gas generator is larger than a predetermined value” is a process limitation that does not further limit the structure of the device itself. There does not appear to be any CPU, memory, or software/programming language and thus the limitation is merely interpreted as an intended use of the device that does not further limit the structure of the device itself. 


Claim 17-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gootblatt, Cinquin and Chou, as applied to claim 13 above, and further in view of Owens (US 2013/0174797 A1). 
Regarding claims 17-18 and 24, Lin discloses the limitations of claim 13 as discussed previously. 
Lin is silent on the use of a heat sink and thus fails to expressly disclose where the power supply “further comprises a heat sink case for covering the power input device, the low electrical current output device, the high electrical current output device, and the adjusting device”, of instant claim 17, wherein the power supply further comprises “a protective cover disposed on the heat sink case”, of instant claim 18, and wherein the power supply further comprises “a protective cover”, of instant claim 24. 
Owens discloses an electrolysis cell for producing oxygen and hydrogen [Para. 0028] wherein the device includes a heat sink that covers at least a portion of the power electronics board that serves the purpose of dissipating heat and cooling the components of the main power board [Para. 0027]. Owens further discloses wherein the heat sink and power board are disposed within a sub-housing “protective cover” [Para. 0043; Figs. 1 and 9; Note: the disposal of the heat sink inside of the sub-housing necessarily imparts some level of protection and thus meets the limitation of being a “protective cover” that would provide at least some type of protection from physical damage and/or protection from water leakage].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the electrolysis device taught by Lin to include each of the power input “plug”, voltage controller 34 “high . 


Claim 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gootblatt, Cinquin and Chou, as applied to claims 13 and 16 above, and further in view of Ivanov (US 2016/0115604 A1). 
Regarding claims 20 and 23, Lin discloses the limitations of claims 13 and 16 as discussed previously. 
Lin is silent on the exact operating voltage and generated currents and thus fails to expressly disclose wherein “the first high electrical current is in a range from 40A to 50A”, of instant claim 20, and wherein “the adjusting device adjusts the output voltage of the high electrical current output device in a range from 17V to 26V according to claim 23. Note: the “adjusts the output voltage” limitation of claim 23 is an intended use limitation. However, Since Lin does not expressly teach the disclosed voltage range, it is not clear that the structure of Lin itself is configured to produce such voltage range, and thus the limitations are not met by the disclosure of Lin alone. 
Ivanov discloses a water electrolysis cell that generates oxyhydrogen gas using an electrolytic cell incorporating electrodes [abstract] wherein the device operates with voltages in the range of between 10 to 20 volts and wherein the current is preferably between 15 and 90 amperes, more preferably between 15 and 60 amperes [Paras. 0055-0056]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applied voltage and generated current of the device of Lin that generates oxyhydrogen gas from water electrolytes to have selected and utilized a electrolysis current “first high electrical current” and a output voltage in the range of 15-90A and 10-20V as taught by Ivanov, including those amounts that overlap with the claimed range of 40-50A and 17-26V, in order to generate oxyhydrogen gas via the electrolysis of water. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. Note: it is further obvious for the flow regulating interface 53 “adjusting device” to adjust the voltage to the disclosed voltage range as indicated in instant claim 23 as the sole purpose of the flow regulating interface 53 is for adjusting the magnitude of the voltages applied to the electrolysis cell as outlined in Para. 0020 of Lin. 

Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gootblatt, Cinquin and Chou, as applied to claim 13 above, and further in view of Nemoto et al. (US 2010/0032039 A1) 
Regarding claim 21, Lin discloses the limitations of claim 13 as discussed previously. 
Lin further discloses the gas mixing chamber having a shell (filter device 4 includes a container 41) [Para. 0016-0017; Fig. 2]. 
Lin is silent on the shell extending outside of the gas generator and the container having a hole and/or a cover and thus fails to teach the gas mixing chamber comprising “a shell extending to the outside of the gas generator and disposed on the shell, the shell comprising an explosion-proof vent, the cover is disposed on the explosion-proof vent separately, wherein the cover is made of rubber, and an opening width of the explosion-proof vent is in a range from 1 cm to 1.2 cm, of instant claim 21. 
Nemoto discloses an excessive pressure release valve [abstract] that comprises a clamping device 20/21 that has a hole wherein the hole is covered by the pressure release valve 1 that includes an elastic rubber plate 10 (“cover” and “wherein the material of the cover is a rubber”) that comprises slits 11 wherein the pressure release valve can be used as a general purpose compact-sized safety valve for an electrolysis tank 14 [Para. 0043; Figs. 1-5]. Nemoto further discloses wherein the pressure release valve enables the safe release of excessive internal pressure to the external world from sealed containers of a closed system such as fuel cells, electrolysis tanks, reaction vessels, storage containers, etc. [Para. 0001]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the container 41 of the filter device 4 disclosed by Lin such that the shell is located and extends to the outside of the gas generator and comprises the pressure release valve 1 that includes the elastic rubber plate 10 clamped by a clamping device 20/21 with a hole in the clamping device that vents to the outside of the device because Nemoto teaches that such structure enables the safe release of excessive internal pressures to the external world in a closed system such as an electrolysis tank, reaction vessel or storage container [Para. 0001]. 
Regarding the opening width of the anti-explosion hole, Nemoto teaches that the clamping device 20/21 has a hole that is covered by the elastic rubber plate 10 (“cover”) [Para. 0062]. Nemoto further discloses wherein the elastic rubber plate ranges from 2-40mm in diameter (i.e., 0.2-4 cm) [Para. 0050]. Given that the elastic rubber plate must cover the hole disposed in the clamping device 20/21 the diameter of the hole is necessarily less than the diameter of the elastic rubber plate 10. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the hole (“explosion-proof vent”) disposed in the clamping device to have select and utilize a diameter within the disclosed range of Nemoto (i.e., less than 4 cm), including those amounts that are within the claimed range (i.e., between 1 cm and 1.2 cm), in order to provide sufficient volume for the gas to purge when the excessive pressure builds up while being smaller than the diameter of the elastic rubber plate 10. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 
Regarding claim 22, modified Lin teaches the limitations of claim 21 as discussed previously. Lin further discloses wherein the device is further comprising a gas output device coupled to the gas mixing chamber, wherein the gas output device extends from the gas mixing chamber to the outside of the gas generator and outputs the healthy gas for a user to breathe (the gas from the filter container 41 of the “gas mixing chamber” 4 is outputted through the connected second output conduit 42 (“gas output device”) wherein the second output conduit 42 extends and vents to the outside of the device [Para. 0022; Figs. 2-3]). Regarding the backfire device location, as stated previously with regards to the rejection of claim 13, it would have been obvious to have located the backfire prevention device anywhere downstream of the electrolysis cell. The purpose of the backfire prevention device as taught by Chou is to “prevent a backfire resulting from improper operational situations” [Para. 0090]. Any location downstream of the electrolysis cell in Lin where oxygen and hydrogen gas are mixed would be prone to backfire and thus locating the backfire prevention device anywhere downstream of the electrolysis cell (where the oxyhydrogen is generated) would provide the benefits disclosed by Chou. Thus, it would have been obvious to one having ordinary skill in the art to locate the backfire device between the electrolysis cell electrolysis chamber 31 “electrolysis device” and the filter 4 “gas mixing chamber” as Chou expressly teaches the backfire prevention device being located at the electrolysis cell output [Para. 0090]. It would have likewise been obvious to have located the backfire device between the filter 4 “gas mixing chamber” and the gas output conduit 42 “gas output device” or directly at the gas output conduit 42 “gas output device” as any of 


Response to Arguments
Applicant's arguments/amendments filed 06/25/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 12-17, filed 06/25/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 15 that “Contrarily, the gas mixing chamber in the pending invention is configured to combine the gas including hydrogen and oxygen with the vaporized gas, and it would reduce the purity of gas for inhaled. Thus, the filter device of Lin should not be regarded as the gas mixing chamber in the amended claim 13 for the function of the gas mixing chamber of the pending invention is opposite to that of the filter device in Lin. In other words, Lin is silent about the feature of gas mixing tank in amended claim 13”.
Examiner’s Response #1
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lin clearly teaches wherein the oxygen and hydrogen produced by the electrolysis chamber are mixed to form a pure oxyhydrogen gas that is intended to be breathed by the user [Para. 0024]. Lin therefore does teach the filter as a “gas mixing chamber” as the chamber indeed mixes the hydrogen and oxygen gas to form the mixed oxyhydrogen gas. The rejection of record does not rely upon Lin alone for the teaching of the vaporized gas, but rather relies upon the teachings of Lin in view of Cinquin. Cinquin clearly teaches nebulizing and mixing a gas with a healthy gas to be provided to an end user to be inhaled and thus mixing the filtered oxyhydrogen gas with the nebulizer 1 would provide the obvious and predictable result of enabling medicine/drugs to be delivered via mist to a patient, particularly for treatment of their respiratory passages. 


Applicant’s Argument #2
Applicant argues on Pg. 15 that “the second level detector 56 is not a part of the filter device 4 and then the power controller 58 of Lin will not provide any current to the filter device 4. In other words, Lin is silent about the feature that the power controller 58 (considered as the low electrical current output device in this OA) provides current to the filter device 4 (considered as the gas mixing chamber in this OA)”.
Examiner's Response #2
Examiner respectfully disagrees. Lin clearly teaches wherein the second level detector is connected to and part of the filter device 4 and the switch necessarily comprises a flow of current in electrical communication with power controller 58 as outlined in the rejection of claim 13 above [see Fig. 2]. 


Applicant’s Argument #3
Applicant argues on Pgs. 15-17 that “Even though there is a power supply configured in the gas generator, Lin is still silent about the technical feature of dividing the inside space to separate the power supply from the other units of the gas generator. In summary, Lin fails to disclose the flowing technical feature in amended Claim 13 of the present Application: the inside space of the gas generator is divided into a first part and a second part, and the electrolysis device, the water tank and the gas mixing chamber are configured in the first part of the inside space and the power supply is configured in the second part of the inside space, wherein the first part is different from the second part”. Applicant further argues that Cinquin, Chou, Gordon, Owens, Ivanov, Nemoto, Gootblatt, and Seratt all fail to disclose the “first part” and the “second part”. 
Examiner's Response #3
Examiner respectfully disagrees. As outlined in the rejection of claim 13 above, the “first part” and “second part” are arbitrary sections of the device by broadest reasonable interpretation. This is supported by the Applicant’s outline of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JOSHUA L ALLEN/Examiner, Art Unit 1795